Case 1:21-cv-03136-BMC Document 16 Filed 07/15/21 Page 1 of 5 PageID #: 262




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
                                                             :
  SUNBELT RENTALS, INC.
                                                           ::
                                       Plaintiff,            : CIVIL CASE MANAGEMENT PLAN
                         - against -                         :
DEMAND ELECTRIC, INC. and
                                                             :  CV-21-03136 (BMC)
ANDREAS KOURKOUMELIS                                        ::
                                       DefendantS.            :



 ----------------------------------------------------------- X

 COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management Plan
 is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure
 16 and 26(f).

 A.      The case (is) (is not) to be tried to a jury. [Circle as appropriate].

 B.      Non-Expert Discovery:

         1.       The parties are to conduct discovery in accordance with the Federal Rules of
                  Civil Procedure and the Local Rules of the Eastern District of New York. All
                  non-expert discovery is to be completed by October 29, 2021, which date
                  shall not be adjourned except upon a showing of good cause and further order
                  of the Court.       Interim deadlines for specific discovery activities may be
                  extended by the parties on consent without application to the Court, provided
                  the parties are certain that they can meet the discovery completion date.



                  The parties shall list the contemplated discovery activities and anticipated
                  completion dates in Attachment A, annexed hereto.




                                                                                               3
Case 1:21-cv-03136-BMC Document 16 Filed 07/15/21 Page 2 of 5 PageID #: 263




      2.     Joinder of additional parties must be accomplished by September 6, 2021.

      3.     Amended pleadings may be filed without leave of the Court until
             August 18, 2021.

C.    For all causes of action seeking monetary damages, each party shall identify and
      quantify in Attachment B, annexed hereto, each component of damages alleged; or, if
      not known, specify and indicate by what date Attachment B shall be filed providing
      such information.

D.    Motions:

      1.     Upon the conclusion of non-expert discovery, and no later than the date
             provided below, the parties may file dispositive motions. The parties shall
             agree to a schedule and promptly submit same for the Court’s approval,
             providing for no more than three rounds of serving and filing papers:
             supporting affidavits and briefs, opposing affidavits and briefs, and reply
             affidavits and briefs.

      2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
             Individual Practices, requesting a premotion conference in order to file
             dispositive motions shall be November 5, 2021. (Counsel shall insert a date
             one week after the completion date for non-expert discovery.)

             a.      There shall be no cross-motions. Any motions not made by the agreed
                     date shall, unless the Court orders otherwise, not be considered until
                     after the timely-filed motion is determined.

             b.      Papers served and filed by the parties shall conform to the requirements
                     set out in the Court’s Individual Practices.

E.    Any request for relief from a date provided in this Case Management Plan shall
      conform to the Court’s Individual Practices and include an order, showing consents
      and disagreements of all counsel, setting out all dates that are likely to be affected by
      the granting of the relief requested, and proposed modified dates. Unless and until the
      Court approves the proposed order, the dates provided in this Plan shall be binding.

F.    Pre-Trial Motions:


                                                                                             4
Case 1:21-cv-03136-BMC Document 16 Filed 07/15/21 Page 3 of 5 PageID #: 264




      Applications for adjournments and for discovery or procedural rulings will reflect or
      contain the positions of all parties, as provided by the Court’s Individual Rules, and
      are not to modify or delay the conduct of discovery or the schedules provided in this
      Case Management Plan except upon leave of the Court.


SO ORDERED.



Dated: Brooklyn, New York                                       U.S.D.J.
       _____ __, 20__




                                                                                          5
Case 1:21-cv-03136-BMC Document 16 Filed 07/15/21 Page 4 of 5 PageID #: 265




                                               ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

           DISCOVERY ACTIVITIES                                 COMPLETION DATE
1.
     Initial Disclosures pursuant to Fed. R. Civ. P.               August 5, 2021
     26(a)(1)


2.                                                     Anticipated completion date, including
      Plaintiff: Requests for Production               service, responses, and meet and confer, if
                                                       necessary: September 20, 2021

3.                                                     Anticipated completion date, including
      Plaintiff: Interrogatories                       service, responses, and meet and confer, if
                                                       necessary: September 20, 2021

4.
       Plaintiff: Requests to Admit                    Anticipated completion date, including
                                                       service, responses, and meet and confer, if
                                                       necessary: September 27, 2021

5.      Depositions: Plaintiff submits that it may
        wish to take depositions. It does not          Anticipated completion date: on or before
        presently anticipate taking more than          October 29, 2021
        five total depositions of fact witnesses.
6.



7.



8.



9.



10.




                                                                                                     6
 Case 1:21-cv-03136-BMC Document 16 Filed 07/15/21 Page 5 of 5 PageID #: 266




                                               ATTACHMENT B

  For all causes of action seeking monetary damages, each party shall identify and
  quantify each component of damages alleged:


  1.         PLAINTIFF’S CLAIMS:
Principal amount due on Defendants' credit account: $199,552.58

Service charges of 1.5% per month for past-due amounts: $32,720.77 as of July 14, 2021. Service charges continue to accrue.

Total amount due on credit account, including principal and invoices: $232.273.35

Attorneys' fees to date: $4,116.50. Plaintiff has not yet been billed for the months of June and July, and attorneys' fees continue

to accrue.

Costs and expenses: $1,293.42

Plaintiff also seeks recovery of pre-judgment and post-judgment interest.



  2.         COUNTERCLAIMS AND CROSS-CLAIMS:




  3.         THIRD-PARTY CLAIMS:




                                                                                                                   7
